 



EXHIBIT 10.21

 

Cachet Financial Solutions, Inc.

18671 Lake Drive E.

Southwest Tech Center A

Minneapolis, MN 55317

 

March 31, 2016

 

Aracle SPF IV, LLC

c/o Aracle Management, LLC

One Penn Plaza

New York, New York

 

Ladies and Gentlemen:

 

In connection with the Securities Purchase Agreement dated as of March 31, 2016
amongst Cachet Financial Solutions, Inc. (the “Company”) and Aracle SPF IV, LLC
(the “Investor”) and the other purchasers party thereto, we hereby acknowledge
the following:

 

1. The Company shall, within 30 days from the date hereof, appoint a new
independent board member to the Company’s Board of Directors and or an advisory
board member, referred by Aracle Management, LLC, which appointee shall be
subject to the express prior approval of the Company’s management. The right set
forth herein shall terminate two years from the date hereof.

 

2. The Company shall pay to Aracle Management, LLC a commitment fee of $20,000
(together with an additional commitment fee of $20,000 upon receipt of the
remaining $300,00 in gross proceeds from other investor or investors as
assignees of Aracle Management, LLC), per our Term Sheet dated March 24, 2016
with Aracle Management, LLC, legal fees of $5,000 plus expenses to CKR Law,
counsel to the Investor, and reimburse the Investor for all miscellaneous
expenses incurred in the closing of the transactions contemplated by the
Securities Purchase Agreement. The Company shall not be responsible for more
than an aggregate of $50,000 pursuant to the preceding sentence.

 

This letter agreement and the Securities Purchase Agreement constitute the
entire agreement of the parties hereto. This letter agreement shall be governed
by the laws of the State of New York.

 

[Signatures on next page.]

 

 

 

 

Very truly yours,

 

CACHET FINANCIAL SOLUTIONS, INC.

 

By /s/ Bryan Meier     Bryan Meier     Chief Financial Officer         Accepted
and agreed:         Aracle SPF IV, LLC         By /s/ Joshua S. Lev   Name:
Joshua S. Lev   Title: Managing Director  

 

2

 

 

